IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Kevin Johnson                            :
                                         :
            v.                           :
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing,              :
                        Appellant        :        No. 177 C.D. 2013


                                     ORDER


            NOW, August 20, 2014, having considered appellee’s petition for

reargument, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge